DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As to claims 14 and 23, replace position w1, …, position w15 with “the position w1, …, the position w15”.
As to claim 17 line 1, replace “ATSC” with “Advanced Television Systems Committee (ATSC)”. 

Allowable Subject Matter
Claims 6-24 and 26 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (Ko et al., US 9,148,251) teaches a coding and demodulation method and/or apparatus comprising decoding (or demodulating) input data into cell words (Figs. 33 and 64); and demodulating said cell words into constellation values of a non-uniform constellation with M constellation points and a particular code rate (Figs. 33, 39, 40, and 64).
The prior art made of record fails to at least teach the tables in claims 2-23.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ko et al., US 9,148,251, abstract, Figs. 1-66
Ko et al., US 9,094,276, abstract, Figs. 1-75
Ko et al., US 8,867,640, abstract, Figs. 1-66
Ko et al., US 8,750,398, abstract, Figs. 1-75

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632